
	

113 S2945 IS: To repeal section 910 of the Violence Against Women Reauthorization Act of 2013.
U.S. Senate
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2945
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2014
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To repeal section 910 of the Violence Against Women Reauthorization Act of 2013.
	
	1.RepealSection 910 of the Violence Against Women Reauthorization Act of 2013 (18 U.S.C. 2265 note) is
			 repealed.
		
